Order, Supreme Court, New York County (Jane S. Solomon, J.), entered May 6, 2010, which denied the petition brought pursuant to CPLR article 78 seeking, inter alia, to annul respondent’s determination denying petitioner’s application for a handgun license, unanimously affirmed, without costs.
Possession of a handgun license is a privilege, not a right, and as such, it is subject to the broad discretion of the Police Commissioner (see Matter of Tolliver v Kelly, 41 AD3d 156, 158 [2007], lv denied 9 NY3d 809 [2007]). Here, respondent’s determination was rationally based as it was premised upon petitioner’s failure to disclose seven out of eight arrests. Respondent examined the circumstances surrounding those arrests, which were for driving while intoxicated, criminal possession of a weapon, assault and armed robbery, and resulted in multiple convictions, and determined that petitioner was unfit to carry a weapon (see Tolliver at 158; Matter of Papaioannou v Kelly, 14 AD3d 459 [2005]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Saxe, J.P., DeGrasse, Freedman, Abdus-Salaam and Manzanet-Daniels, JJ.